DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claim 1-10) in the reply filed on May 16, 2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channel (recited in claim 8, also see page 24 of the originally filed specification and Fig. 16) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-10 are objected to because the limitations the limitation "so as to be  suspended from the insulating connector member [emphasis added]" in claim 2 and "so as to protrude downward, and a pressing support provided to the pressing rod to resiliently support the electrostatic precipitator [emphasis added]" in claim 7.  The claims include colloquial phrases "so as to" and "so as to be" which appear to be a literal translations into English from a foreign document.  Note:  Consider deleting and amending as follows:  "
Claims 2-10 recite the limitation "a cooling tower" in line 1 which has antecedent basis in claim 1. Correct the claims as follows:  " [[a]] the cooling tower"
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1, 2, 3, 4, 5, 6, 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first setting beam." Claims 1 and 6 recite the limitation "the first setting beam."  Claim 6 recites the limitation "a first reinforcing rod" and "the first setting beam."  The inclusion of the term "first" with each of the previously specified limitations implies others, or another, i.e., "reinforcing rod(s), "setting beam(s)," of the specified limitations are in order which makes the claim ambiguous, and therefore, indefinite.
Claim 2 recites the limitation "the insulating connector member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear if the limitation "the insulating connector member" in line 4 is the same as or distinct from the limitation "a lower insulating connector member" in line 2.
Claim 3 recites the limitation "the plurality of the insulating connector members" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 3 recites the limitation "the housing" in line 3; however, the limitation is not previously recited.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 recites phrase "wherein the lower insulator extends downward through the discharge hole" at the end of the claim. The language in the claim is contrary to language which describes Fig. 11 at page 20 of the originally filed specification, and therefore, makes the phrase “the lower insulator extends downward through the discharge hole” unclear.  The specification describes the following:  “A vent hole 44 (i.e., discharge hole) may be provided on the lower side of the tubular girder 48 to discharge purge air therethrough. A holder 46 is provided in the tubular girder 48 to support the lower insulator 41, which is held on the holder 46.”  Accordingly, the interpretation instead would be that the discharge hole extends downward from the lower insulator   (Also see page 3 of the originally filed specification).
Claim 5 recites the limitation "the insulating connector member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the side walls" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear if the limitation "the side walls" in line 7 is the same as or distinct from the limitation "two side walls" in line 6.
Claim 7 recites the limitation "the housing" in line 2 however, the limitation is not previously recited.  There is insufficient antecedent basis for this limitation in the claim.  
The term "lower" in claims 1, 2, 3, 4, 5, 6, and 10 is a relative term which renders the claim indefinite. The terms: "lower slots," "lower frame," "lower insulating connector member," "lower insulator," "lower side," and "lower part" are not defined by the claims.  The claims do not provide a standard for ascertaining the requisite comparison for the relative term "lower," and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In order of recitation, respectively, claims 1, 2, 3, 4, 5, 6, and 10 do not define another term in which to compare the relative term "lower" included with the following limitations:   "a plurality of lower slots," "a lower frame," "a lower insulating connector member," "a lower insulator," "the lower insulator," "the lower frame," "the lower insulator," "a lower side thereof," "the lower frame," "the lower slots," "a lower part," and "the lower part."   Furthermore, the relative term "lower" is typically associated with the corresponding terms higher or upper.  Similarly, claim 8 recites the limitation "a bottom surface" [emphasis added] that recites the relative term "bottom," and the relative term "bottom" is typically associated with the corresponding term top.  Additionally, claim 8 recites the limitation "the other portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 depends from claim 8.  Therefore, claims 1-10 are indefinite.  
Claim 10 recites the limitation "the connection protrusion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is unclear if the limitation "the connection protrusion" in line 5 is the same as or distinct from the limitation "plurality of connection protrusions" in line 4.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi (JP 2012205974).
 For claim 1, Adachi discloses an electrostatic precipitating apparatus for a cooling tower including a heat exchanger and a water sprayer spraying cooling water to the heat exchanger, the electrostatic precipitating apparatus (pars [0012]; [0033]) comprising: an electrostatic precipitator (pars [0012]-[0013]) including a plurality of discharge electrodes (charged electrode 12) to which a voltage is applied (par [0041]), a plurality of electrostatic precipitating electrodes (dust collecting electrode 13; par [0041]) each disposed between the discharge electrodes and grounded( par [0041]), and a first setting beam having a plurality of lower slots into which the discharge electrodes are fixedly inserted (Fig. 5); a washing water supply spraying washing water to the electrostatic precipitator (par [0045]; Figs. 5-8); and a frame assembly supporting the electrostatic precipitator(Fig. 5; par [0046]), the frame assembly including a lower frame extending in a stacking direction of the discharge electrodes to support the first setting beam, via which a voltage is applied to the discharge electrodes (Fig. 4; pars [0046], [0060], [0063]).  
Additionally, the phrase “for a cooling tower including a heat exchanger and a water sprayer spraying cooling water to the heat exchanger” is recited in the preamble of claim 1.  In the instant case, the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of the instant invention and limitations.  Accordingly, the phrase “for a cooling tower including a heat exchanger and a water sprayer spraying cooling water to the heat exchanger” is not considered a limitation and is of no significance to claim construction.  Consequently, “preamble language merely extolls benefits or features of the claimed invention does not limit the claim scope without clear reliance on benefits or features of patentably significant.” Finally, the body of claim 1 discloses a structurally compete invention.  See MPEP § 2111.02 (II).
 Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or make obvious the electrostatic precipitating apparatus of dependent claims 2, 6, 7, and 8.  For claim 2, said frame assembly of Adachi does not disclose include a lower insulting connector member having a lower insulator and a terminal rod penetrating through the lower insulator.  Although US 4502872 discloses an insulator 40 in Fig. 1, the insulator fails to include a terminal rod.  Furthermore, there is no motivation in the prior art to modify either of the prior art inventions to include a terminal rod with frame assemblies of either invention. For claim 6, said discharge electrode of Adachi does not disclose a reinforcing rod to extend from opposite sides in a width direction of the discharge electrode and supported a setting beam.  Although US 8814995 discloses a discussion at col. 1, ll. 49-60 about support beams for electrodes, the beams and electrodes are not as claimed, and there is not any motivation in the prior art to modify the features to teach the claimed structure.  For claim 7, the prior art fails to disclose or make obvious a prestressing locking member fixed, i.e., attached to the inside of a housing to apply force to said electrostatic precipitating apparatus, wherein the prestressing locking member includes a casing, an insulator disposed in the casing, a pressing rod coupled to the insulator.  For claim 8, the prior art fails to disclose or make obvious a discharge guide having a channel disposed directly below said electrostatic precipitating electrode so that the washing water flowing from the electrostatic precipitating electrode is accommodated in the channel. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 2542262 discloses grounded collector plates 16 and slots 17; US 8814995 teaches electrostatic precipitator; and US 4502872 teaches discharge electrode frames. US 11260401 and US 11198136 are relevant art but are not prior art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/CHRISTOPHER P JONES/                  Primary Examiner, Art Unit 1776                                                                                                                                                                                      

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        July 15, 2022